       Case 2:16-cr-00019-BLW Document 565 Filed 03/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 2:16-cr-00019-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  SEAN LEE JACKSON

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Sean Jackson’s Motion for Judicial

Recommendation for Maximum Time in a Halfway House (Dkt. 562). For the

reasons explained below, the Court will deny the motion.

                                 BACKGROUND
      In October 2016, Jackson pleaded guilty to conspiracy to distribute

controlled substances (heroin, oxycodone, and methamphetamine) and conspiracy

to launder proceeds from drug trafficking. He was sentenced to 96 months’

incarceration followed by four years of supervised release. See Jdgmt., Dkt. 502.

Mr. Jackson currently resides at the Federal Correctional Institution in Sheridan,

Oregon. He is scheduled for release on November 29, 2021. See

https://www.bop.gov/inmateloc/ (last visited Mar. 2, 2021).


MEMORANDUM DECISION AND ORDER - 1
       Case 2:16-cr-00019-BLW Document 565 Filed 03/04/21 Page 2 of 4




      Jackson filed this motion in November 2020. He asks the Court to issue a

non-binding recommendation that he be placed in a Residential Re-Entry Center

for the final 12 months of his sentence, pursuant to the Second Chance Act of

2007, 18 U.S.C. § 3624. The government has not responded to the motion.

                                    ANALYSIS

      The Bureau of Prisons (BOP) designates where prisoners are housed. 18

U.S.C. § 3621(b); Rodriguez v. Smith, 541 F.3d 1180 (9th Cir. 2008). In making

that designation, the BOP must consider “any statement by the court that imposed

the sentence – (A) concerning the purposes for which the sentence to imprisonment

was determined to be warranted; or (B) recommending a type of penal or

correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4). Under the Second

Chance Act of 2007, BOP is required to ensure, to the extent practicable, that a

prisoner spends a portion of the final months of his term “under conditions that

will afford that prisoner a reasonable opportunity to adjust to and prepare for the

reentry of that prisoner into the community.” Id. § 3624(c)(1).

      District Courts have the authority “to make (or not make) non-binding

recommendations to the Bureau of Prisons at any time . . . .” United States v.

Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011) (emphasis added); see generally

18 U.S.C. § 3621(b). Further, judicial recommendations are routinely used to

designate a defendant’s placement within the custody of the BOP. See, e.g., United


MEMORANDUM DECISION AND ORDER - 2
        Case 2:16-cr-00019-BLW Document 565 Filed 03/04/21 Page 3 of 4




States v. Bishop, 2015 WL 13235851 at *2 (D. Haw. Oct. 2, 2015). Still, though,

“a district court’s recommendation to the Bureau of Prisons is just that – a

recommendation. It is not part of the sentence imposed by the district court . . . .”

Ceballos, 671 F.3d at 856.

      In this case, the Court will decline to make the requested judicial

recommendation. The Court commends Jackson for the efforts he is making to plan

for his post-release life. Likewise, the Court commends Jackson for the

programming he has undertaken while in prison. But the Court nevertheless

concludes that the BOP remains in the best position to determine Mr. Jackson’s

pre-release custody placement under 18 U.S.C. § 3624(c). The Court is simply not

in a position to make an informed recommendation at this point, and will leave Mr.

Jackson’s placement in the hands of the BOP. The Court will therefore deny the

pending motion.

                                       ORDER

      IT IS ORDERED that Defendant Sean Jackson’s Motion for Judicial

Recommendation for Maximum Time in a Halfway House (Dkt. 562) is DENIED.




MEMORANDUM DECISION AND ORDER - 3
     Case 2:16-cr-00019-BLW Document 565 Filed 03/04/21 Page 4 of 4




                                      DATED: March 4, 2021


                                      _________________________
                                      B. Lynn Winmill
                                      U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
